DETAILED ACTION
	This action is responsive to 12/29/2021.
	Claims 1-4 and 13-15 are rejected.
	Claims 5-12 are objected to.
	Claims 16-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2, 4, and 10 are objected to because of the following informalities:  In line 4 of claim 2 and line 2 of claims 4 and 10, change “the same material” to “a same material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 11,315,986 B2), hereinafter Kim, in view of Ye (US Pub. 2019/0157355).
Regarding claim 1, Kim discloses a touch display apparatus (a touch display device-see fig. 1) comprising: a link wire on a device substrate (touch metal 121b, herein equated to claimed link wire-see fig. 2); a planarization layer on the device substrate (planarization film 120-see fig. 2), a bank insulating layer (bank 122-see fig. 2) on the planarization layer, the bank insulating layer including: a first opening in an emission area (first cavity CA1-see fig. 2 with description in [col. 6, ll. 48-52]); and a second opening overlapping with a portion of the link wire (second cavity CA2-see fig. 2 with description in [col. 6, ll. 48-52]); a light-emitting device in the emission area (see fig. 2-anode 121a, light emitting layer 124, and cathode 125 together form an light emitting device), the light-emitting device including a pixel electrode (anode 121a-see fig. 2), a light-emitting layer (light emitting layer 124-see fig. 2) and an upper electrode (i.e., cathode 125-see fig. 2), which are sequentially stacked on the planarization layer (i.e., sequentially stacked on the planarization film 120-see fig. 2); a separating partition on the bank insulating layer (one or more spacers, e.g., spacer 123a-see fig. 2), the separating partition having a side that is reverse tapered and overlaps a side wall of the second opening (see fig. 2 with description in [col. 6, ll. 53-59]); and an encapsulating element on the bank insulating layer, the light-emitting device and the separating partition (encapsulation 126-see fig. 2), wherein the second opening is disposed between the first opening and the separating partition (as shown in fig. 2, second cavity CA2 is between the first cavity CA1 and spacer 123a), and wherein the upper electrode of the light-emitting device includes an end which is disposed in the second opening, and is connected to the link wire (the first cathode electrode 125a can be connected to the touch metal 121b in the second cavity CA2-see fig. 2 and [col. 7, ll. 23-35]).
Kim does not appear to expressly disclose an upper planarization layer including a link contact hole partially exposing the link wire.
Ye is relied upon to teach an upper planarization layer including a link contact hole partially exposing the link wire (see, for example, fig. 1, which illustrates a sectional view of a touch screen panel having a first protecting layer 21 (lower planarization layer), a plurality of metal traces 22 (link wire) disposed on the first protecting layer 21, a second protecting layer 23 (equated to claimed upper planarization layer), and a first hole 233 (link contact hole) through the second protecting layer 23 that exposes a corresponding metal trace 22).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ye with the invention of Kim by adding a passivation layer having a link hole that exposes the link wire (metal traces), as taught by Ye, in order to cover the metal traces and also function as a planarization layer (see [0036]).
Regarding claim 2, Kim discloses further comprising an electrode pattern on an upper surface of the separating partition, the upper surface being opposite to the device substrate (the cathode electrode 125 can be disposed over the spacers 123a and 123b-see fig. 2 and [col. 7, ll. 5-8]), the electrode pattern being separated from the upper electrode, wherein the electrode pattern includes [[the]] a same material as the upper electrode (i.e., the cathode electrode 125 disposed over the bank 122 cannot be connected to the cathode electrode 125 disposed over the spacers 123a, 123b (see fig. 2 and [col. 7, ll. 11-16]).
Regarding claim 3, Ye is further relied upon to teach further comprising a connecting electrode being in contact with the link wire, the connecting electrode extending between the upper planarization layer and the bank insulating layer along a side of the link contact hole, wherein the second opening partially exposes the connecting electrode, and wherein the end of the upper electrode is in contact with a portion of the connecting electrode which is exposed by the second opening (see fig. 1 with description in [0042], which illustrates a connecting electrode (cathode connecting portion 293) that bends downward from a cathode main body 291, and extends to connect to a corresponding metal trace 22 via a second  hole 265 and the first hole 233).  
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ye with the invention of Kim by having a connecting electrode, which allows for connection of the upper electrode to the link wire (metal traces 22) via the first and second holes (233, 265).
Regarding claim 4, Kim in view of Ye teaches wherein the connecting electrode includes a same material as the upper electrode (see Ye, fig. 2 with description in [0042]-the cathode 29 comprises a cathode main body 291 and a cathode connecting portion 293).
Kim in view of Ye does not appear to expressly disclose wherein the connecting electrode includes [[the]] a same material as the pixel electrode.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention,  to choose a material for the connecting electrode to be a same material as the that of the pixel electrode, which simply constitutes choosing from a finite number of identified predictable solutions, with a reasonable expectation of success.
Regarding claim 15, Kim discloses wherein a side wall of the second opening has an inclination angle larger than a side wall of the first opening (see fig. 2).  
 Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ye, and further in view of Du et al. (CN111210732A with machine translation attached), hereinafter Du.
Regarding claim 13, Kim in view of Ye does not appear to expressly teach wherein the upper electrode is divided into a first electrode region on the emission areas and a second electrode region disposed outside the emission areas, the first electrode region being connected to a first link wire of the link wire and the second electrode region being connected to a second link wire of the link wire, to which a signal different from a signal applied to the first link wire is applied.
Du is relied upon to teach wherein the upper electrode is divided into a first electrode region on the emission areas and a second electrode region disposed outside the emission areas (see, for example, figs. 2-4, wherein second electrode 231 (upper electrode) is divided into a first portion (231/300) disposed on the light emitting device 20, and a second portion (231/300) disposed on a non-light emitting region spaced apart from the light emitting device), the first electrode region being connected to a first link wire of the link wire (the first portion of the second electrode serves as a cathode of the light emitting device 20 and is necessarily connected to a common voltage source (i.e., ELVSS or ground voltage)) and the second electrode region being connected to a second link wire of the link wire, to which a signal different from a signal applied to the first link wire is applied (see figs. 2-4, wherein the second portion is connected to a touch wiring layer/touch trace (40/400) for realizing a touch function).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Du with the inventions of Kim and Ye to include dividing the upper electrode such that a first portion corresponds to an emission area, and a second portion is outside the emission area, and wherein different signals are applied to link wires connected respectively to the first and the second portions, as taught by Du, which allows an integrated driving circuit 620 to apply a power signal to the first portion for display driving, and also provide a touch signal for touch sensing via the touch layer/touch trace (40/400), and display and touch sensing can be performed independently at the same time, which effectively improves the performance of the display device (see machine translation, pg. 13, first paragraph).
Regarding claim 14, Du is further relied upon to teach wherein a power voltage is applied to the first link wire (i.e., for a display function, the first portion of the second electrode 231/300 disposed on the light emitting device 20 is necessarily connected to a common voltage source (e.g., ground voltage or ELVSS)), and a touch signal is applied to the second link wire (i.e., to realize a touch function, a touch signal is transmitted via the touch wiring layer/ touch trace 40/400-see figs. 2-4).
Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites the limitations “further comprising a first intermediate insulating layer between the upper planarization layer and the bank insulating layer, wherein a side of the first intermediate insulating layer toward the second opening between the link wire and the separating partition has a shape of reverse taper.” None of the references of record teaches or suggests these limitations.
Similarly, claim 7 recites “further comprising a second intermediate insulating layer between the first intermediate insulating layer and the bank insulating layer, wherein a side of the second intermediate insulating layer toward the second opening between the link wire and the separating partition is disposed closer to the center of the second opening than the side of the first intermediate insulating layer toward the second opening”, which is not taught or suggested by any of the references of record.
Similarly, claim 12 recites “further comprising a second intermediate insulating layer between the first intermediate insulating layer and the bank insulating layer, wherein a side of the second intermediate insulating layer toward the second opening between the link wire and the separating partition is disposed closer to the center of the second opening than the side of the first intermediate insulating layer toward the second opening”, which is not taught or suggested by any of the references of record.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose:
a)  “A touch display apparatus comprising: a device substrate including an emission area and a separating area; a pixel electrode on the emission area of the device substrate, the pixel electrode being spaced away from the separating area; a link wire on the separating area of the device substrate, the link wire being spaced away from the pixel electrode; a bank insulating layer on the device substrate, the bank insulating layer including: a first opening partially exposing the pixel electrode; and a second opening partially exposing the link wire; a light-emitting layer on a portion of the pixel electrode which is exposed by the first opening; an upper electrode on the light-emitting layer, the upper electrode being connected to the link wire through the second opening; a separating partition on the bank insulating layer, the separating partition overlapping with the separating area; a first intermediate insulating layer between the device substrate and the bank insulating layer, the first intermediate insulating layer including a side toward the second opening between the link wire and the separating partition, the side having a shape of reverse taper; and an encapsulating element on the upper electrode and the separating partition, wherein the second opening is disposed between the emission area and the separating area, wherein the separating partition is disposed close to a side wall of the second opening, and wherein the side of the first intermediate insulating layer having the shape of reverse taper overlaps the link wire”, as recited in claim 16.
b) “further comprising a second intermediate insulating layer between the first intermediate insulating layer and the upper planarization layer, wherein a side of the second intermediate insulating layer overlapping with the link wire has a shape of reverse taper”, as recited in claim 20.
Representative prior art includes the following:
1) Ikeda et al. (US Pub. 2012/0205678) teaches a light-emitting device having an insulating separation layer (113) whose upper portion protrudes more than a bottom portion in a direction parallel to a substrate, and is provided on and in contact with a common wiring (111) provided over the substrate, wherein an EL layer and an upper electrode layer formed in the same position are physically divided by the separation layer, and in contact with the common wiring in a region overlapped with the most protruding portion of the separation layer, and wherein the common wiring may be used as an auxiliary wiring. However, Ikeda fails to teach or suggest the limitations underlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627